Schultheis, J.
(dissenting) — The drug forfeiture statute (RCW 69.50.505), Washington administrative law (RCW 34.05.419) and due process require a full adversarial hearing within 90 days if the claimant contests the seizure. Tellevik v. 31641 W. Rutherford St., 120 Wn.2d 68, 87, 838 P.2d 111, 845 P.2d 1325 (1992) (Tellevik I); Tellevik v. 31641 W. Rutherford St., 125 Wn.2d 364, 371-72, 884 P.2d 1319 (1994) (Tellevik II). Noncompliance with the 90-day rule requires dismissal of the forfeiture action. Tellevik II, 125 Wn.2d at 374. Relying on these precedents, I would hold that a full adversarial hearing must be held within 90 days of the claimant’s request for a hearing. Alfonso and Maggie Escamilla’s hearing was not set within the required deadline. Accordingly, I would reverse and dismiss the hearing as untimely.
The 1993 order modifying Tellevik I, 845 P.2d 1325, changed the requirement of a full hearing from “within 90 days of the seizure of real property” to “within 90 days if the claimant notifies the seizing agency in writing.” Espinoza v. City of Everett, 87 Wn. App. 857, 869, 943 P.2d 387 (1997), review denied, 134 Wn.2d 1016 (1998) extrapolated from this modification that Tellevik I requires a full hearing within 90 days of the seizure of personal or real property. While I agree that due process requires a full hearing *755within 90 days, whether the claimant contests the seizure of real or personal property, I do not agree that the time limitation requirement is triggered by the seizure. On the contrary, Tellevik I removed the reference to seizure of property as well as the reference to real property. Further, a full adversarial hearing within 90 days of seizure would lead to a strained result in certain cases. See State v. Ammons, 136 Wn.2d 453, 457, 963 P.2d 812 (1998) (we will not construe statutes in a way that leads to unlikely, absurd or strained results).
Under RCW 69.50.505(d) property is deemed forfeited unless the owner claims it by notifying the law enforcement agency in writing. The owner has 45 days after seizure to file a claim for personal property and 90 days after seizure to file a claim for real property. RCW 69.50-.505(d). If a hearing is required within 90 days of the seizure and a claimant can wait up to 90 days to file a claim, the seizing agency is left in the untenable position of scheduling a hearing on the 90th day in case someone files a claim on that date. RCW 69.50.505(e) guarantees that anyone who files a claim of ownership within the allotted time “shall be afforded a reasonable opportunity to be heard as to the claim or right.” Applying the 90-day limitation of the Tellevik opinions to this provision, I would hold that the triggering date for the 90-day rule is the date notice of the claim of ownership is received by the law enforcement agency. This requirement of a full adversarial hearing within 90 days of the receipt of a claimant’s notice harmonizes Tellevik I’s concern for due process with the language of RCW 69.50.505.
For two reasons I would not decide this case on the precedent of In re Forfeiture of One 1988 Black Chevrolet Corvette Automobile, 91 Wn. App. 320, 963 P.2d 187 (1997). First, Black Corvette ignores the Tellevik imperatives. Relying on the Administrative Erocedure Act, chapter 34.05 RCW, Black Corvette concludes that an agency is required only to commence an adjudicative proceeding within 90 days, and that a hearing “commences” when an interested *756party is notified that some stage of the hearing will be conducted at a later date. Id. at 322, 324 (citing RCW 34.05.413, .419). Tellevik I, 120 Wn.2d at 86, clearly requires a “full adversarial hearing within 90 days” if the seizure is contested, not just the commencement of the administrative proceedings.
Second, the balancing test adopted by Black Corvette is neither endorsed by the Tellevik opinions nor appropriate to our civil forfeiture statute. This test is based on United States v. Eight Thousand Eight Hundred and Fifty Dollars ($8,850) in United States Currency, 461 U.S. 555, 564, 103 S. Ct. 2005, 76 L. Ed. 2d 143 (1983), which applied certain factors to determine whether claimants of property forfeited in federal customs laws violations have been afforded minimum due process. Black Corvette, 91 Wn. App. at 324. At the time of $8,850, the applicable customs laws had no specific time limit for adjudicating a claimant’s petition. $8,850, 461 U.S. at 557-58. In contrast, the Washington Administrative Procedure Act requires an adjudicative proceeding within 90 days of a claimant’s application. Tellevik I, 120 Wn.2d at 87 (citing RCW 34.05.419). The 90-day administrative procedure rule is necessarily read into the civil forfeiture statute to preserve its constitutionality. Tellevik II, 125 Wn.2d at 374; see also Espinoza, 87 Wn. App. at 869. Compliance is imperative; noncompliance is grounds for dismissal. Tellevik II, 125 Wn.2d at 374.
Requiring the government to set a full adversarial forfeiture hearing within 90 days of receiving notice of a claim balances a claimant’s due process rights with the seizing agency’s interest in retaining property used in violation of chapter 69.50 RCW See Tellevik I, 120 Wn.2d at 86-87. After the initial, timely setting, the hearing may be continued under the proper circumstances. See City of Des Moines v. $81,231 in United States Currency, 87 Wn. App. 689, 698-700, 943 P.2d 669 (1997). Above all, the Tellevik 90-day rule provides each party a clear and unambiguous timeline. For *757these reasons, I would not adopt the balancing test of Black Corvette and must respectfully dissent.